Citation Nr: 1702107	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-22 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for peripheral artery disease of the lower left extremity, evaluated as 40 percent disabling effective February 1, 2009, and evaluated as noncompensable evaluation from October 28, 2009.  

2.  Entitlement to a higher initial rating for hypertension, evaluated as noncompensable prior to March 11, 2015, and as 10 percent thereafter.  

3.  Entitlement to an initial rating in excess of 10 percent for acid reflux disease.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to July 1980, October 2001 to May 2002, October 2003 to August 2004, and from January 2008 to January 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, granted service connection for peripheral artery disease of the left lower extremity and assigned a 20 percent disability rating, effective February 1, 2009, and a noncompensable disability rating, effective October 28, 2009; granted service connection for hypertension and assigned a noncompensable disability rating, effective February 1, 2009; and granted service connection for acid reflux disease and assigned a noncompensable disability rating, effective February 1, 2009.  

Subsequently, in a June 2011 rating decision, the RO increased the disability rating for peripheral artery disease of the lower extremity to 40 percent disabling, effective February 1, 2009, and continued the noncompensable disability rating, effective October 28, 2009.  

This matter was before the Board in July 2014, at which time the disability rating for acid reflux disease was increased to 10 percent disabling.  In addition, the Board remanded the issues of initial increased ratings for further evidentiary development, including obtaining outstanding medical records and providing additional VA examinations to assess the severity of the Veteran's service-connected acid reflux disease, hypertension, and peripheral artery disease of the left lower extremity.  

In a rating decision dated September 2014, the RO implemented the July 2014 Board decision, which increased the disability rating for acid reflux disease to 10 percent disabling, effective February 1, 2009.  

Pursuant to the Board's remand directives, VA examinations were performed in March 2015 and additional medical records were obtained and associated with the claims file.  In a rating decision dated March 2015, the RO increased the disability rating for hypertension to 10 percent disabling, effective March 11, 2015.  As the increased rating does not constitute a full grant of all benefits possible, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The RO readjudicated the claims of initial increased ratings for service-connected peripheral artery disease of the lower left extremity and hypertension.  

In light of the actions described above, the Board finds that there has been substantial compliance with the previous remand directives for the claim of an initial increased rating for service-connected hypertension.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of entitlement to initial increased ratings for acid reflux disease and peripheral artery disease of the lower left extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence during the period in question fails to show a history of diastolic pressure predominantly 100 or more prior to March 11, 2015, or predominantly 110 or more therefrom.  Rather, with medication, the Veteran's hypertension has been manifested by diastolic pressure readings that are predominantly less than 100 and systolic blood pressure readings that are predominantly less than 160.  






CONCLUSIONS OF LAW

1.  Prior to March 11, 2015, the criteria for a compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§  4.1, 4.7, 4.31, 4.104, Diagnostic Code 7101 (2016).  

2.  From March 11, 2015, the criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§  4.1, 4.7, 4.31, 4.104, Diagnostic Code 7101 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The claim adjudicated herein stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

For the claim adjudicated herein, service treatment records and post-service treatment records have been obtained.  The Veteran has not identified any additional records that should be attained.  Accordingly, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in October 2009 and March 2015.  These examinations are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  
  
Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

In the case of an initial increased rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     





Rating Criteria

The Veteran's service-connected hypertension has been assigned a noncompensable rating, effective February 1, 2009, and a 10 percent rating, effective March 11, 2015, under Diagnostic Code 7101.

Under Diagnostic Code 7101, a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure of 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  

A 20 percent disability rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  Id.  

A 40 percent disability rating requires diastolic pressure of predominantly 120 or more.  Id.  

A 60 percent disability rating requires diastolic pressure of predominantly 130 or more.  Id.  

Factual Background and Analysis

The Veteran's November 2008 service treatment records reveal elevated blood pressure readings.  On two separate days, the results include readings of diastolic pressure of 100 or more.  See 08/04/2014, VBMS, STR-Medical, p. 43.  However, the file reveals that on four additional days within that time period, his diastolic pressure was under 100.  In fact, one reading that month showed a diastolic finding of 81.  Overall, then, the Board is constrained from a finding of diastolic pressure predominantly 100 or more.  Additionally, during this timeframe systolic pressure was not predominantly 160 or more.  Indeed, of eleven readings found in November 2008, only two equaled or exceeded 160.  

VA treatment records from 2009 to 2015 reveal treatment of hypertension with medication.  However, those records do not demonstrate that the Veteran's diastolic pressure was predominantly 100 or more or that systolic pressure was 160 or more.  

The Veteran was provided a VA examination in October 2009 for hypertension.  At that time, he was taking Lisinopril to control his hypertension.  There were no complications due to high blood pressure.  On examination, three blood pressure readings were consistently 110/74.  The examiner noted the Veteran's hypertension was well controlled with medications.  

The Veteran was provided another VA examination for his service-connected hypertension in March 2015.  At that time, he required continuous medication to control his hypertension.  The examiner noted that his response to treatment was fair and that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  On examination, three blood pressure readings were all 110/70.  

After a review of the evidence of record, the Board finds that a compensable rating is not warranted prior to March 11, 2015.  As explained above, the records do not show diastolic readings predominantly 100 or more or systolic readings predominantly 160 or more.  

Additionally, from March 11, 2015, a rating in excess of 10 percent is not warranted.  In this regard, the evidence demonstrates that the Veteran is prescribed continuous medication to control his hypertension.  However, blood pressure readings taken during the appeal period do not demonstrate a 110 or more diastolic measurement or a 200 systolic measurement as specified in the ratings criteria.  Therefore, a rating in excess of 10 percent is not warranted at this time.  



Extra-schedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's hypertension are fully considered by the rating criteria.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.  

The Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for an additional disability from a combined effect of multiple conditions.  

Total Disability Rating Based Upon Individual Unemployability (TDIU) 

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his service-connected disabilities.  Notably, during a May 2014 VA consultation, the Veteran relayed that he was currently employed.  See 02/02/2015, VBMS, Medical Treatment Record- Government Facility, p. 60.  Therefore, a remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.  



ORDER

Entitlement to an initial disability at a compensable level prior to March 11, 2015, and in excess of 10 percent therefrom, is denied.


REMAND

Pursuant to the Board's July 2014 remand directives, the AOJ was directed to obtain the Veteran's outstanding medical records.  However, after the Board's review of the additional VA medical records obtained, it appears that the VistA Imaging systems' images and documents were not associated with the claims file.  Specifically, the VistA images for the Doppler lab studies, which reveals the ankle/brachial index (ABI) required to assess the Veteran's peripheral artery disease of the lower left extremity under Diagnostic Code 7114, are not included with the Veteran's claims file.  See, e.g., 02/02/2015, VBMS, Medical Treatment Record- Government Facility, Detroit VAMC, pp. 42, 50; 02/02/2015, VBMS, Medical Treatment Record- Government Facility, Detroit VAMC treatment records, pp. 145, 220, 475, 527, 530.  The file does contain one Doppler study performed on October 9, 2009.  However, the treatment records reference testing on other dates, specifically to include: March 11, 2009, October 30, 2009, October 20, 2010, October 19, 2011, and July 16, 2013.  

Additionally, relevant to the acid reflux claim, a GI report conducted on June 11, 2012 appears to be outstanding and should be associated with the file.

Furthermore, the remand directives also requested the AOJ to schedule the Veteran for a VA examination to assess the current severity of his service-connected acid reflux disease and readjudicate the claim.  If the benefit sought on appeal remained denied, the AOJ was directed to issue a Supplemental Statement of the Case (SSOC) and afford the Veteran a reasonable opportunity to respond.  The benefit sought on appeal remained denied and a SSOC has not yet been issued with regard to the claim of an initial increased rating for the Veteran's service-connected acid reflux disease.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, an additional remand is necessary to comply with the prior remand instructions.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the Veteran's complete VA medical records from 2009 to the present, including any and all VistA clinical images, data, results, or documents.  Of particular interest are Doppler/ABI tests dated March 11, 2009, October 30, 2009, October 20, 2010, October 19, 2011, and July 16, 2013; and, a GI report dated on June 11, 2012.  Any negative search results must be noted in the claims file and communicated to the Veteran.

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.  


                                                                (CONTINUED ON NEXT PAGE)








The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


 

_____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


